Citation Nr: 0120842	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-22 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for emotional stability 
reaction.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from January 28, 
1953, to July 29, 1953.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which determined that new and material evidence had 
not been submitted to reopen claims for service connection 
for emotional instability reaction or for hypertension.  

On a VA Form 9 filed in October 2000, the veteran requested a 
hearing in Washington, D.C., before a Board member.  This 
hearing was scheduled to take place on July 17, 2001, but in 
a June 2001 memorandum, the veteran's representative 
indicated that the veteran had telephoned and said he would 
be unable to attend this hearing.  

REMAND

Additional development is needed prior to appellate 
disposition of this case.

By an October 1982 rating decision, the RO denied service 
connection for emotional instability reaction, on the basis 
that this nervous condition had existed prior to service and 
was not aggravated by service.  By the same rating decision, 
the RO denied service connection for hypertension, on the 
basis that service medical records showed no complaints of, 
treatment for, nor diagnosis of this condition.  The veteran 
was advised of this rating decision in a letter dated on 
November 4, 1982, and he did not appeal.  By a January 1989 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claims for service connection for a nervous condition or for 
hypertension.  The veteran was advised of this rating 
decision in a letter dated on February 1, 1989, but again he 
did not appeal.

The veteran has again sought to reopen his claims for service 
connection.  He has advised the RO that he had been treated 
for his nervous condition by a private physician, "Dr. L. B. 
Snapp," from 1953 to 1977, but Dr. Snapp apparently is now 
deceased and his medical records are unavailable.  The 
veteran also sought treatment from another private physician, 
Robert D. Pilkinton, M.D., as well as from two VA facilities 
(one in Daytona Beach, Florida, and the other in 
Murfreesboro, Tennessee).  The RO has obtained records from 
these sources, and these documents have been associated with 
the claims file. 

However, the veteran has also indicated (in his September 
1999 notice of disagreement and a January 2000 letter) that 
since the mid-1980s, he has been receiving Social Security 
disability payments for hypertension and psychiatric 
conditions.  The administrative decision, examination 
report(s) and other underlying medical records used as a 
basis to grant any such benefits should be obtained from the 
Social Security Administration (SSA).  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from the SSA, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight).  See also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Upon receipt of these records, the RO should also review the 
claims file again to ensure compliance with the notice and 
duty to assist requirements of the Veterans Claims Assistance 
Act of 2000.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request, from the SSA, the 
administrative decision, examination 
report(s) and other underlying medical 
records relied upon in granting the 
veteran Social Security benefits, as well 
as any records of subsequent 
reassessment.  Once obtained, all 
documents must be permanently associated 
with the claims folder.

2.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.

3.  Readjudicate the claims to reopen, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decisions 
with respect to the claims to reopen 
remain adverse to the appellant, he and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



			
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


